DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-13, 15-16, and 19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2014/0341258 (“Chang”).
Claim 11
Chang discloses a mobile system comprising: a power management integrated circuit (PMIC) (paragraph [0004], power consumption circuit); a processor (processor 11); a temperature sensor embedded in the processor (temperature sensor 2), the temperature sensor comprising: a reference circuit configured to receive a supply voltage provided from the PMIC and utilized for operation of the processor (paragraph [0009]), and generate, using the supply voltage, first and second temperature information signals that vary according to a temperature of the processor, and first and second reference signals that are substantially constant relative to the temperature of the processor (paragraph [0009], reference generator); and a digital temperature generator configured to receive the first and second temperature information signals and the first 

Claim 12
Chang discloses the system on chip of claim 11, wherein the reference circuit and the digital temperature generator are both embedded in a logic block of the processor, and the supply voltage is utilized by the logic block for operation of the logic block (Chang, Fig. 1).    

Claim 13
Chang discloses the system on chip of claim 11, wherein a level of the first reference signal is different from a level of the second reference signal, and the level of one of the first and second temperature information signals varies more with the temperature than the level of the other one of the first and second temperature information signals (Chang, paragraph [0026], variations provide a plurality of temperature signals adjusted to be relatively constant).   

Claim 15
Chang discloses the system on chip of claim 11, wherein the digital temperature generator is configured to convert the first and second temperature information signals into first and second digital temperature codes, respectively, convert the first and second reference signals into first and second digital reference codes, respectively, and generate the digital temperature Chang, paragraph [0028], codes 22 and 122).    

Claim 16
Chang discloses the system on chip of claim 15, wherein the digital temperature generator comprises: a converter configured to receive the first and second temperature information signals and the first and second reference signals, convert the first and second temperature information signals into the first and second digital temperature codes, respectively (Chang, paragraph [0026], conversion module 32), and convert the first and second reference signals into the first and second digital reference codes, respectively; and  -32-an arithmetic unit configured to receive the first and second digital temperature codes and the first and second digital reference codes output by the converter, and generate the digital temperature information signal based on the first and second digital temperature codes and the first and second digital reference codes (Chang, paragraph [0006], multiplexor and comparator).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2014/0341258 (“Chang”) in view of U.S. Patent Pub. 2008/0144415 (“Macerola”).
Claim 1
Chang discloses a system on chip comprising: a processor (processor 11); and a temperature sensor embedded in the processor (temperature sensor 2), the temperature sensor comprising: a regulator configured to receive a supply voltage provided from outside the system on chip and utilized for operation of the processor and generate a regulated voltage having a constant level (paragraph [0005-0006], temperature sensor detecting outside temperature); a reference circuit configured to receive the regulated voltage provided from the regulator, and generate, using the regulated voltage (paragraph [0009]), first and second temperature information signals that vary according to a temperature of the processor, and first and second reference signals that are substantially constant relative to the temperature of the processor (paragraph [0026], plurality of temperature signals adjusted to be relatively constant); and a digital temperature generator configured to receive the first and second temperature information signals and the first and second reference signals generated by the reference circuit (paragraph [0009], reference generator), and generate a digital temperature information signal indicative of the temperature of the processor based on the first and second temperature information signals and the first and second reference signals (paragraph [0026]). 
 	Chang discloses a similar chip system but does not appear to explicitly disclose the chip also including a memory.
	Macerola discloses including a memory with the chip (paragraph [0007]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a memory, as disclosed by Macerola, into the device of Chang, for the purpose of adjusting a refresh rate in response to changing temperatures (Macerola, paragraph [0007]). 

Claim 2
Chang in view of Macerola discloses the system on chip of claim 1, wherein the reference circuit and the digital temperature generator are both embedded in a logic block of the processor, and the supply voltage is utilized by the logic block for operation of the logic block (Chang, Fig. 1).  

Claim 3
Chang in view of Macerola discloses the system on chip of claim 1, wherein a level of the first reference signal is different from a level of the second reference signal, and the level of one of the first and second temperature information signals varies more with the temperature than the level of the other one of the first and second temperature information signals (Chang, paragraph [0026], variations provide a plurality of temperature signals adjusted to be relatively constant). 

Claim 5
Chang in view of Macerola discloses the system on chip of claim 1, wherein the digital temperature generator is configured to convert the first and second temperature information signals into first and second digital temperature codes, respectively, convert the first and second reference signals into first and second digital reference codes, respectively, and generate the digital temperature information signal based on the first and second digital temperature codes and the first and second digital reference codes (Chang, paragraph [0028], codes 22 and 122).  

Claim 6
Chang in view of Macerola discloses the system on chip of claim 5, wherein the digital temperature generator comprises: a converter configured to receive the first and second temperature information signals and the first and second reference signals, convert the first and second temperature information signals into the first and second digital temperature codes, respectively, and convert the first and second reference signals into the first and second digital reference codes, respectively (Chang, paragraph [0026], conversion module 32); and an arithmetic unit configured to receive the first and second digital temperature codes and the first and second digital reference codes output by the converter, and generate the -29-digital temperature information signal based on the first and second digital temperature codes and the first and second digital reference codes (Chang, paragraph [0006], multiplexor and comparator).  

Claim 7
Chang in view of Macerola discloses the system on chip of claim 6, wherein the digital temperature generator further comprises a selector configured to receive the first and second temperature information signals and the first and second reference signals, and sequentially output the first and second temperature information signals and the first and second reference signals to the converter (Chang, paragraph [0026], buffer circuit with amplifier).  

Claim 9
Chang in view of Macerola discloses the system on chip of claim 1, where in the reference circuit comprises a bandgap reference circuit which is configured to generate the first and second reference signals (Chang, bandgap reference circuit).  

Claim 19
Chang discloses the system on chip of claim 11, where in the reference circuit comprises a bandgap reference circuit which is configured to generate the first and second reference signals (Chang, bandgap reference circuit).   

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2014/0341258 (“Chang”) in view of U.S. Patent Pub. 2008/0144415 (“Macerola”), further in view of U.S. Patent No. 5,440,305 (“Signore”).
Claim 4
Chang in view of Macerola discloses the system on chip of claim 1.
Chang in view of Macerola does not appear to explicitly disclose wherein the digital temperature generator is configured to generate the digital temperature information signal based on a ratio of the first and second temperature information signals to the first and second reference signals.  
Signore discloses wherein the digital temperature generator is configured to generate the digital temperature information signal based on a ratio of the first and second temperature information signals to the first and second reference signals (col. 2, lns 38-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated generating the signal based on a ratio, as disclosed by Signore, into the device of Chang in view of Macerola, for the purpose of providing internal thermal voltage reference proportional to an absolute temperature (col. 2, lns 38-47).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2014/0341258 (“Chang”) in view of U.S. Patent No. 5,440,305 (“Signore”).
Claim 14
Chang discloses the system on chip of claim 11. 
Chang does not appear to explicitly disclose wherein the digital temperature generator is configured to generate the digital temperature information signal based on a ratio of the first and second temperature information signals to the first and second reference signals.  
Signore discloses wherein the digital temperature generator is configured to generate the digital temperature information signal based on a ratio of the first and second temperature information signals to the first and second reference signals (col. 2, lns 38-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated generating the signal based on a ratio, as disclosed by Signore, into the device of Chang, for the purpose of providing internal thermal voltage reference proportional to an absolute temperature (col. 2, lns 38-47).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2014/0341258 (“Chang”) in view of U.S. Patent Pub. 2008/0144415 (“Macerola”), further in view of U.S. Patent Pub. 2014/0169982 (“Li”).
Claim 8
Chang in view of Macerola discloses the system on chip of claim 6, wherein the converter comprises: a voltage-controlled oscillator configured to receive as an input the first and second temperature information signals and the first and second reference signals, and output an Chang, oscillator 21); a counter circuit configured to count the oscillation signal using a reference clock signal and output a count value (Chang, counter 22).
Chang in view of Macerola does not appear to explicitly disclose a register that is configured to store the count value output from the counter circuit and generate the first and second digital temperature codes and the first and second digital reference codes based on the stored count value.  
Li discloses a temperature signal generator with a register (paragraph [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a register, as disclosed by Li, into the device of Chang in view of Macerola, for the purpose of receiving and storing data (Li, paragraph [0013]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2014/0341258 (“Chang”) in view of U.S. Patent Pub. 2014/0169982 (“Li”).
Claim 18
Chang discloses the system on chip of claim 16, wherein the converter comprises: a voltage-controlled oscillator configured to receive as an input the first and second temperature information signals and the first and second reference signals, and output an oscillation signal having a frequency which varies with a level of the input (Chang, oscillator 21); a counter circuit configured to count the oscillation signal using a reference clock signal and output a count value (Chang, counter 22).
Chang does not appear to explicitly disclose a register that is configured to store the count value output from the counter circuit and generate the first and second digital temperature codes and the first and second digital reference codes based on the stored count value.  
Li discloses a temperature signal generator with a register (paragraph [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a register, as disclosed by Li, into the device of Chang, for the purpose of receiving and storing data (Li, paragraph [0013]).

Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the present application relates in general to a reference circuit having a similar system on chip with reference circuit.  However, the cited art does not appear to explicitly disclose or suggest where in the reference circuit comprises:  -33-first, second and third PMOS transistors each having a source connected to the supply voltage; first and second bipolar junction transistors connected to drains of the first and second PMOS transistors, wherein a size of the second bipolar transistor is N times larger of a size of the first bipolar junction transistor; and an operational amplifier having an output connected to a junction between gates of the first and second PMOS transistors and inputs respectively connected to emitters of the first and second bipolar junction transistors.  Thus, the specific structure of the reference circuit with specific sizes of the first and second PMOS is not provided by the cited art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853